Citation Nr: 0522979	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  00-24 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel







INTRODUCTION

The veteran had active service from March 1948 to June 1954.

This appeal arises from a January 2000 rating decision of the 
Detroit, Michigan Regional Office (RO).  This case was 
remanded from the Board to the RO in May 2004 for additional 
development of the evidence.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran does not currently suffer from a low back 
disability to include arthritis that was manifest in service, 
that was manifest within the initial post service year, or 
that is related to disease or injury during service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§  3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On VA examination in July 1999, the veteran reported having 
injured his back in 1952 when he fell off of a tank.  He was 
treated and he indicated that he thereafter suffered from 
back pain.  Current low back x-rays showed arthritis.  The 
diagnoses included arthritis of the low back.  

Private medical x-rays in March 1967 revealed early arthritis 
of the low back.  

An August 1968 report from Memorial Hospital indicates that 
the veteran had been in his usual state of good health until 
three weeks prior to admission when getting out of bed he 
turned in such a way that he noticed immediate low back pain.  
Low back pain persisted and increased in intensity.  Over the 
last week pain had radiated into the leg and foot.  The 
initial impressions were an acute low back strain and 
probable herniated nucleus pulposis.  

A June 1999 statement from Wael Salman, M.D., indicates that 
the veteran had been a patient since September 1996.  It was 
noted that the veteran had been having problems since the 
1950s when he suffered an injury.  X-rays showed arthritis of 
the back.  

An August 1999 service comrade statement indicates that the 
veteran was a tank commander who was in combat most of the 
time.  In April 2000, the service comrade further indicated 
that he had witnessed the veteran limping during service and 
he recounted that the veteran had told him that he had fallen 
from his tank and injured his back.

The veteran indicated in an April 2000 statement that he had 
injured his back on three occasions during service.

A July 2000 statement from Thomas Nguyen, D.O., indicates 
that he had treated the veteran since January 2000 for 
disorders to include low back pain.  The veteran reported 
having chronic low back pain since the 1950s when he injured 
his back in the military.  X-rays of the low back showed the 
presence of arthritis.  It was opined that it was likely that 
the veteran's injuries in the 1950s started his low back 
pain.  

A January 1979 Social Security Administration (SSA) 
determination concluded that the veteran was not entitled to 
SSA disability benefits.  The medical records that this 
decision was based on are not relevant to the current claim 
of service connection for the low back.  A June 1986 SSA 
decision determined that the veteran was not disabled for SSA 
benefits due to heart disease.  SSA medical records dating 
from 1978 to 1992 did not include treatment for a back 
disability.  In June 2004, the SSA indicated that there were 
no additional records for the veteran as his folder had been 
destroyed.

The National Personnel Records Center (NPRC) indicated in 
January 2002 that the veteran had fire related service and 
that no service medical records or SGO records were available 
presumably having been destroyed in a 1973 fire.  In June 
2003, it was indicated that morning reports did not exist.  A 
July 2003 reply indicated that there were no service medical 
records for the veteran.

On VA examination in November 2003, the veteran reported 
chronic low back pain since suffering back injuries during 
service.  X-rays of the low back revealed degenerative disc 
disease and arthritis.  It was opined that the veteran 
currently suffered from degenerative disc disease and that 
there were no residuals from a lumbar strain at the current 
time.

On VA examination in April 2005, the examiner noted that the 
veteran's claims folder had been completely reviewed.  The 
examiner accurately recounted the veteran's medical history 
in detail.  The diagnoses were degenerative disc disease and 
mild stenosis secondary to degeneration of the low back.  The 
examiner indicated that even if it was assumed that the 
veteran had injured his back on three occasions in service, 
this would not establish reasonable cause as a link to his 
current condition.  It was noted that a 1968 medical note had 
indicated that the veteran had not been suffering from back 
symptoms until three weeks before hospitalization.  It was 
therefore opined that it was unlikely that the veteran's 
current low back disability was related to the back injuries 
in service.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  

Where a veteran served 90 days or more and arthritis becomes 
manifest to a degree of ten (10) percent or more within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Alternatively, under 38 C.F.R. § 3.303(b) (2004), service 
connection may be awarded for a "chronic" condition when: 
(1) a chronic disease manifests itself and is identified as 
such in service (or within the presumption period under 38 
C.F.R. § 3.307 (2004)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

The veteran maintains that he currently suffers from a low 
back disability that is related to injuries suffered during 
service.  The evidence does not support this claim. 

The veteran contends that he injured his back on three 
occasions in service.  The veteran's service medical records 
are not available through no fault of the veteran as they 
presumably were destroyed in a 1973 fire at the NPRC.  He is, 
however, competent to relate what happened to him during 
service.  The record first shows that the veteran reported 
having suffered a back injury from a fall during service in 
late 1990s private medical reports.  Medical history supplied 
by a patient to a doctor when an individual is obtaining 
medical treatment is viewed as being highly credible in the 
law.  The August 1999 service comrade statement offers 
further credible corroborative support to the veteran's 
allegation.  In short, there is no valid basis upon which to 
doubt the credibility of the facts and circumstances 
surrounding the alleged inservice injuries.  As a result, the 
Board finds that the evidence supports the veteran's 
allegation that he injured his back during service.  

Service medical records, SGO records, and morning reports are 
not available.  The first post service medical evidence 
concerning this claim dates from March 1967.  A private 
medical low back x-ray revealed what was categorized as early 
arthritis.  An August 1968 private hospital report indicates 
that the veteran had been in good health until three weeks 
before when he started suffering from low back pain.  The 
diagnoses were low back strain and probable herniated nucleus 
pulposis.  Additional private treatment records in recent 
years show continuing treatment for progressively worsening 
low back disabilities to include degenerative disc disease, 
arthritis, and stenosis.  

The resolution of this case, therefore, hinges on whether 
there is adequate medical evidence of a nexus between current 
low back disability (first manifest many years after service) 
and the veteran's service.  The Board has the duty to assess 
the credibility and weight to be given the evidence relative 
to this issue.  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992) (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), reconsideration denied per curiam, 1 Vet. App. 406 
(1991)).

This assessment of credibility and weight to be given the 
evidence includes scrutiny of a medical professional's 
statements in association with such related factors as the 
basis for the opinions rendered, i.e., presence or absence of 
clinical records.  While professional opinions must be 
considered, VA is not bound to accept any such opinion 
considering the merits of the claim. See, i.e., Hayes v. 
Brown, 5 Vet. App. 60 (1993).

Dr. Nguyen opined in July 2000 that it was likely that the 
veteran's injuries in the 1950s started his low back pain.  
In the case of Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), the Court determined that pain alone, without a 
diagnosed or identifiable underlying condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  This opinion, therefore, does not 
speak to the onset of a chronic back disability for which 
service connection may be granted.  Thus, this opinion is not 
probative of the issue at bar.

Dr. Salman indicated in June 1999 that the veteran had been 
having back problems since the 1950s when he suffered an 
injury.  The June 1999 opinion from Dr. Salman appears to 
have been based solely on statements provided by the 
appellant.  Thus, it lacks significant probative value.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In addition, 
Dr. Salman's opinion is conclusory in nature; that is, it 
does not provide underlying reasons and bases for its 
conclusion other than the veteran's reported history.  

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In the case 
at bar, there are substantial and significant factors that 
favor the valuation of the April 2005 VA medical opinion over 
the private medical opinions.  First of all, it must be 
stressed that this opinion, unlike the private medical 
opinions, was based on a complete and accurate review of the 
entire medical record.  The examiner emphasized that the 
medical record in August 1968 indicated that the veteran had 
been in good health.  As the veteran had not been suffering 
from low back symptoms just weeks before the August 1968 
onset of low back problems, the examiner opined that even if 
it was assumed that the veteran had injured his back in 
service, it was unlikely that any current low back disability 
was related to service.  

Thus, as the VA examiner provided a reasoned opinion based on 
an accurate review of the entire record, the Board will 
accord significant probative value to this opinion.   


It is equally clear that the veteran's statements and the 
statement from a service comrade (although they can comment 
on what they observed during service), do not rise to the 
level of competent medical evidence of a diagnosis or a nexus 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The lay evidence of record is probative to the fact 
that the veteran injured his low back during service with 
resulting pain.  

The lay evidence, in the aggregate, does not speak to the 
issue of whether a chronic low back disability, that was 
first manifest many years after service, is related to 
disease or injury in service.  Accordingly, the lay evidence 
submitted lacks any significant probative value relative to 
the issue on appeal.  

In deciding this claim the Board also takes into 
consideration its obligation to explain findings and to 
carefully consider the benefit-of-the-doubt standard in cases 
(such as the case at bar) where the service medical records 
are presumed destroyed while in the possession of the 
government.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
Under the of benefit-of-the-doubt standard, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
law dictates that the doubt belongs to the veteran. 38 
U.S.C.A. § 5107 (2002); 38 C.F.R. § 3.102 (2004); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  As there is no competent, credible evidence of a 
nexus between an inservice injury and the initial 
manifestation of chronic low back disability many years 
later, the Board concludes that the preponderance of the 
evidence is against this claim, and the benefit-of-the-doubt 
standard is therefore inapplicable.  Thus, the Board is 
unable to identify a basis for granting service connection 
for a low back disability.  Gilbert, supra, at 57-58; 38 
U.S.C.A. § 5107(b) (2002); 38 C.F.R. § 3.102 (2003).  




The Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claim, the Board has considered 
the applicability of the regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), which 
was signed into law on November 9, 2000.  38 C.F.R. § 3.159 
(2004).  These implementing regulations are applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  VAOPGCPREC 7-2003.  The 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which information 
or evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary to 
substantiate the claim" for benefits. 38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2004).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to provide 
notice.

In certain situations, if in response to a notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, 38 U.S.C. § 7105(d) requires VA to 
take proper action and issue a statement of the case (SOC) if 
the disagreement is not resolved.  Section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-2003.  

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant letters in February 2001, January 2002, May 
2004, and February 2005 as well as a statement of the case in 
April 2000 and supplemental statements of the case in October 
2000, May 2001, January 2004, and June 2005, which notified 
the appellant of the type of evidence necessary to 
substantiate his claim.  The documents also informed him that 
VA would assist in obtaining identified records, but that it 
was the appellant's duty to give enough information to obtain 
the additional records and to make sure the records were 
received by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C.A. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The above documents also 
informed the appellant about the information and evidence he 
is expected to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The 
Board notes that the VCAA's duty-to-assist provision under 38 
C.F.R. § 3.159 has been fulfilled.  This section of the new 
regulation sets forth several duties for VA in those cases 
where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 C.F.R. § 
3.159(c), (d) (2004).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, all available VA, private medical, 
and SSA medical records (and decisions) have been obtained.  
Service comrade statements are of record.  The veteran has 
not requested a personal hearing.  It is important to note 
that although the veteran's service medical records are not 
available, extensive efforts were expended to find 
alternative sources of information.  The NPRC indicated in 
January 2002 that the veteran's service records were fire 
related and that no SGO records were available; in June 2003, 
it was indicated that there were no morning reports for the 
veteran; and, in July 2003, it was again indicated that there 
were no service medical records for the veteran.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2004).  In this case, the veteran was afforded 
VA examinations in July 1999, November 2003, and April 2005.  
Moreover, the April 2005 VA medical examination included a 
medical nexus opinion that is adequate to fully and fairly 
evaluate the veteran's appeal.  As an additional examination 
is unnecessary, the Board finds that the RO has satisfied the 
duty-to-assist obligations with respect to medical 
examinations.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, under the Veterans Benefits 
Act of 2003, it is now permissible for VA to adjudicate a 
claim before the expiration of the statutory one-year period 
within which a claimant has to respond after receiving a VCAA 
notice.  This provision is retroactive to the date of the 
VCAA, November 9, 2000.  See Veterans Benefits Act of 2003, 
Pub.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103(b)).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board acknowledges that the initial VCAA notice letter 
was sent to the appellant after the initial rating decision 
that is the basis for this appeal.  The appellant, as a 
result, has the right to content-complying notice and proper 
subsequent VA process.  Here, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the appellant 
was not given prior to the first AOJ adjudication of the 
claim, notice was provided by the AOJ in February 2005 prior 
to the transfer and recertification of the appellant's case 
to the Board after the May 2004 Board remand and the context 
of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Thereafter, 
the instant claim was readjudicated and a Supplemental 
Statement of the Case (SSOC) was provided to the appellant in 
June 2005.  The claimant, therefore, has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.   


ORDER

Entitlement to service connection for a low back disability 
is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


